Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00238-CV

                     PREMIEANT INCORPORATED d/b/a Premieant,
                                   Appellant

                                               v.

                 Constance SNOWDEN, as next Friend and Legal Guardian of
                         Annette Snowden, an Incapacitated Person,
                                        Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI14231
                        Honorable Mary Lou Alvarez, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED
and the case is remanded to the trial court for further proceedings.

       It is ORDERED that appellant shall reimburse appellee for her costs of appeal.

       SIGNED March 11, 2020.


                                                _____________________________
                                                Liza A. Rodriguez, Justice